Order entered December 29, 2016




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-00832-CR

                   NATHANIEL ALEXANDER CALDWELL, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 380th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 380-81946-2015

                                            ORDER
       Before the Court is appellant’s December 27, 2016 second motion to extend time to file

appellant’s brief. We GRANT appellant’s motion and ORDER appellant’s brief filed no later

than January 10, 2017. If appellant’s brief is not filed by January 10, 2017, this appeal will be

abated for the trial court to make findings in accordance with rule of appellate procedure 38.8.


                                                       /s/   LANA MYERS
                                                             JUSTICE